Citation Nr: 1700025	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO. 12-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease (IHD) from January 28, 2010, to December 15, 2015, and in excess of 30 percent since December 16, 2015. 

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for a back disorder. 

4. Entitlement to service connection for an upper respiratory disorder.

5. Entitlement to service connection for a Eustachian tube dysfunction.

6. Entitlement to an initial compensable disability rating for sinusitis.

7. Entitlement to service connection for bilateral hearing loss. 

8. Entitlement to service connection for tinnitus. 

9. Entitlement to service connection for skin cancer. 

10. Entitlement to an effective date prior to January 28, 2010, for the grant of service connection for IHD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962 and from August 1963 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Montgomery, Alabama. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in August 2016. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

The record includes evidence that has been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC) in February 2016. In a September 2016 statement, the Veteran waived initial review by the AOJ of this newly-associated evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran withdrew his claim for an increased disability rating for IHD and claims for entitlements to service connection for a neck disorder, a back disorder, an upper respiratory disorder, and a Eustachian tube dysfunction in a September 2016 written statement and during the August 2016 Board hearing.

2. Throughout the appeal, the Veteran's sinusitis disability has manifest as three non-incapacitating episodes of sinusitis, at most, characterized by headaches, pain, and purulent discharge or crusting. 

3. After affording the Veteran the benefit of the doubt, current tinnitus is etiologically related to his military service. 

4. The Veteran did not file an informal or formal claim for entitlement to service connection for IHD prior to January 28, 2010. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of substantive appeals on the issues of entitlement to an increased disability rating for IHD and service connection for a neck disorder, a back disorder, an upper respiratory disorder, and a Eustachian tube dysfunction have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for an initial disability rating of 10 percent, but not higher, for sinusitis have been met for the entire appellate period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.07, Diagnostic Code (DC) 6512 (2016).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

4. The criteria for an effective date earlier than January 28, 2010, for the award of service connection for IHD have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the Veteran's tinnitus claim is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by February 2010, June 2010, and August 2011 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims for a higher initial rating and an earlier effective date are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see 38 U.S.C.A. §§ 5104, 7105 (West 2014). There is therefore no duty to provide additional VCAA notice for these claims.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The February 2011 and December 2015 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's sinusitis claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Withdrawal of Claims

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id. 

The Veteran requested the withdrawal of his claims for an increased disability rating for IHD and entitlements to service connection for a neck disorder, a back disorder, an upper respiratory disorder, and a Eustachian tube dysfunction during the August 2016 Board hearing. The claims file includes a written transcript of this hearing and a September 2016 statement. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review these claims and they are therefore dismissed.

Increased Rating for Sinusitis

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2016). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability is rated as noncompensable under 38 C.F.R. § 4.97, DC 6512 for frontal, chronic sinusitis, effective March 15, 2010. A noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only. A 10 evaluation is assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent evaluation is assigned where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. The Schedule defines an incapacitating episode as one that requires physician-prescribed bed rest and treatment by a physician.

During a March 2010 private evaluation of the Veteran's hearing loss and tinnitus, the Veteran complained of sinus headaches.

In a July 2010 statement, the Veteran contended that he has experienced daily purulent discharge and buildup, which was made worse by eating and drinking. He asserted that this disability caused two to three infections per year, which required a visit to the clinic and treatment with medication, including antibiotics. 

A February 2011 VA primary care outpatient note showed that the Veteran complained of seasonal allergies that began three weeks prior. The doctor noted that the Veteran was using Tavist and Mucinex to treat his congestion and mucus, and the doctor recommended using a steroid nasal spray. 

During a February 2011 VA examination, the Veteran complained of chronic, daily, sinus problems with mucoid drainage in this throat. He also complained of nasal drainage and postnasal drip. The examiner noted that the Veteran was using a saline nasal spray and Tavist to control his symptoms. The examiner also noted that the Veteran did not have a history of orthopnea, paroxysmal nocturnal dyspnea, or swelling. A physical examination showed that the Veteran had normal breath sounds but a deviated septum on the right side and cerumen in both ears were present. The Veteran's disability caused him to clear his throat, which led to a hoarse throat. The examiner noted that the Veteran was employed as a courtesy vehicle driver. 

In a July 2011 statement, the Veteran discussed a recent episode of sinusitis that lasted for at least six weeks and for which he had to take prescription medications. In his December 2011 NOD, the Veteran asserted that he was treated with antibiotics on two occasions for six weeks in the previous year. He contended that he had almost constant, daily drainage with headaches. In his September 2012 substantive appeal (VA Form 9), he alleged that he experienced near constant sinusitis with headaches, pain, and tenderness of the affected sinus with purulent discharge and/or crusting, and which needed to be treated with antibiotics. 

During a December 2015 VA examination, the Veteran complained of postnasal drainage, the need to excessively clear his throat, and overnight discharge buildup. He contended that he had a sinus infection once in the previous year and that he frequently uses saline washes and a nasal spray to control his symptoms. Upon examination, the Veteran's symptoms included sinus drainage and a build-up of phlegm. The examiner noted that the Veteran had one non-incapacitating episode of sinusitis in the previous year but no incapacitating episodes of sinusitis that required prolonged (four to six weeks) of antibiotics treatment in the past 12 months. The examiner also noted that the Veteran has not had any sinus surgery and that this disability did not impact his ability to work. 

During the August 2016 Board hearing, the Veteran testified that his symptoms included crusting, purulent drainage, and headaches. He asserted that his symptoms were worse with pollen and varied seasonally. He contended that he experienced constant sinusitis symptoms, but that these symptoms necessitated a visit to the clinic and antibiotics treatment only a couple of times per year. 

Throughout the appeal, the Veteran's sinusitis disability has manifest as three non-incapacitating episodes of sinusitis, at most, characterized by headaches, pain, and purulent discharge or crusting. Specifically, the Veteran asserted in a July 2010 statement that he experienced two to three infections per year that required a doctor's visit and medication for treatment. He made similar statements in July 2011, December 2011, September 2012, and August 2016. While the Veteran has complained of daily or constant sinusitis symptoms, his statements and the February 2011 and December 2015 VA examination reports indicate that he has experienced at most three non-incapacitating episodes of this disability per year during the appeal period. These symptoms approximate a disability rating of 10 percent.

However, the record does not indicate that the Veteran's disability picture warrants a rating in excess of 10 percent at any time on appeal. Specifically, the evidence does not support a finding that the Veteran had any incapacitating episodes, i.e., episodes of sinusitis that required bed rest prescribed and treatment by a physician. Furthermore, as noted above, the Veteran experienced up to three non-incapacitating episodes of sinusitis in any year; thus, his symptoms do not meet the criteria for a higher disability rating of 30 percent, which requires more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Similarly, the February 2011 and December 2015 VA examination reports do not note any history of radical surgery with chronic osteomyelitis or any nasal surgery; thus, the Veteran's symptoms do not meet the criteria for a higher disability rating of 50 percent. 

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's sinusitis warrants a disability rating of 10 percent, but not higher, since March 15, 2010. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's sinusitis disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's sinusitis disability mainly resulted in headaches, pain, purulent discharge, and non-incapacitating episodes that required treatment with medication. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. § 4.97, DC 6512; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the disability on appeal. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The Veteran filed an application for a TDIU in February 2013 and the RO adjudicated this claim in a July 2013 rating decision, which the Veteran has not appealed. The evidence prior to February 2013, including the February 2011 VA examination report, indicates that the Veteran was employed. Thus, the issue of entitlement to TDIU has not been raised pursuant to Rice.

Service Connection for Tinnitus

The Veteran contends that his current tinnitus was caused by in-service exposure to acoustic trauma from working around and inside airplanes and from firearms and ordinance during active combat.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus, 38 C.F.R. § 3.303(b) is applicable. See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran has consistently alleged that he currently has tinnitus, including during the August 2016 Board hearing. Evidence of tinnitus symptoms is highly subjective. Additionally, a July 2010 VA examination report noted his reported symptoms of this disability. The Board finds the Veteran's testimony and statements regarding his current tinnitus to be credible, and thus, the first element of service connection is met. 

The Veteran has also asserted that his tinnitus began in service due to noise exposure. His service treatment records, including his enlistment, periodic, and separation examinations from October 1958, March 1962, September 1962, August 1963, July 1964, April 1966, December 1966, February 1969, and January 1970, do not show symptoms of or complaints for tinnitus. However, there is ample evidence in the record to show that he was exposed to acoustic trauma during service due to his military occupational specialty (MOS) as an aircraft electrical navigation equipment specialist/repairman. Additionally, the Veteran testified during the August 2016 Board hearing that he experienced mortar attacks for five months while he was in Vietnam. He contended that at least on one occasion, a mortar round landed nearby, which caused him to experience hearing loss and ringing in his ears for two or three days. 

VA laws and regulations state that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which, as previously stated, is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; but they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran's service personnel records, including his DD-214, corroborate his testimony regarding his in-service activities, including his MOS, his service in Vietnam, and his participation in the Vietnam counter offensive phases V and VI and the Tet counter offensive. His contentions are consistent with the circumstances, conditions, and hardships of his service; thus, the Veteran experienced acoustic trauma in service, and the second element of service connection is met. See 38 U.S.C.A. § 1154(b). 

Regarding the nexus element, the claims file includes two medical opinions regarding the etiology of the Veteran's current tinnitus and the Veteran's statements. In a March 2010 private audiological evaluation report, a medical professional opined that the Veteran's bilateral tinnitus was likely initiated in service based on the Veteran's statements that his service separation examination showed hearing loss. However, a July 2010 VA examiner explained that she could not provide an opinion regarding the nexus between the current tinnitus and the Veteran's in-service noise exposure without resorting to mere speculation. The examiner noted that because there was no hearing loss or change in service, the cause of the Veteran's tinnitus probably was not attributed to his hearing loss. The examiner further noted that the more likely explanation was that the etiology of the Veteran's current disability could not be determined to a reasonable degree of certainty based on the evidence. 

In addition to this medical evidence, the claims file includes the Veteran's statements from September 2011 in which he asserted that his tinnitus onset in service following a mortar attack that landed approximately 50 feet away from him. He contended that although the ringing in his ears was intermittent and of a relatively low intensity for a while, the symptoms worsened approximately five to seven year after separation. He also recounted his post-service employment history that included noise exposure, but he wore hearing protection on the job. He made similar contentions in his September 2012 VA Form 9. Additionally, he testified during the August 2016 Board hearing that his tinnitus symptoms have continued since the mortar round landed close to him in service. 

After affording him the benefit of the doubt, the Veteran's current tinnitus is etiologically related to his in-service acoustic trauma. Specifically, the claims file includes one private medical opinion that attributes the Veteran's current disability to his military service, but was based only on the Veteran's reported history, and one VA medical opinion where the examiner was unable to answer whether the current disability was etiologically related to the Veteran's military service without resorting to speculation. Apart from this medical evidence, the claims file also includes the Veteran's consistent statements that his tinnitus symptoms began while he was on active duty. The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board finds his contentions regarding his current symptoms, their onset, and their continuity since service to be credible. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for tinnitus is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Earlier Effective Date for the Grant of Service Connection for IHD

In his October 2011 NOD and during the August 2016 Board hearing, the Veteran contended that a date earlier than January 28, 2010 should be assigned for the grant of service connection for IHD because this disability was present since 1997 and treatment records for this disability were in VA's possession since that time. 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims. See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01. However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA. Such informal claim must identify the benefit sought. 38 C.F.R. §3.155(a) (2014).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. Id.

In January 2010, the Veteran filed a formal claim for service connection for heart/circulatory problems using the Application for Compensation and/or Pension (VA Form 21-526); the claim is date stamped January 28, 2010. 

While the record includes many private treatment records during the 1990s and 2000s that show the Veteran's treatment for various heart disorders and symptoms, there is no indication in these records that the Veteran was requesting a determination of entitlement or evidencing a belief in entitlement to a VA benefit. See 38 C.F.R. § 3.1(p). In January 2010, he filed, for the first time, a formal claim for service connection for heart/circulatory problems using VA Form 21-526. Thus, the Veteran did not file any claims, formal or informal, prior to January 28, 2010 for entitlement to service connection for IHD. Accordingly, this appeal must be denied.


ORDER

The issue of entitlement to an initial disability rating in excess of 10 percent for IHD from January 28, 2010, to December 15, 2015, and in excess of 30 percent since December 16, 2015, is dismissed.

The issue of entitlement to service connection for a neck disorder is dismissed.

The issue of entitlement to service connection for a back disorder is dismissed.

The issue of entitlement to service connection for an upper respiratory disorder is dismissed.

The issue of entitlement to service connection for a Eustachian tube dysfunction is dismissed. 

An initial disability rating of 10 percent, but not higher, for sinusitis is granted.

Service connection for tinnitus is granted.

An effective date prior to January 28, 2010, for the grant of service connection for IHD is denied. 


REMAND

The Board must remand the claims for service connection for bilateral hearing loss and skin cancer for an addendum VA medical opinion and a VA examination, respectively. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's bilateral hearing loss and skin disorders and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE JULY 2010 VA AUDIOLOGIST and request that she re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an audiological VA examination to assist in determining the nature and etiology of his current bilateral hearing loss symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the July 2010 audiological examination, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current bilateral hearing loss was caused by or manifested during his active duty service from October 1958 to October 1962 and from August 1963 to February 1970, or within one year of separation from active duty.

The examiner MUST TAKE AS FACT THAT THE VETERAN HAS CURRENT BILATERAL HEARING LOSS AND THAT HE WAS EXPOSED TO ACOUSTIC TRAUMA AND LOUD NOISES WHILE IN SERVICE. 

In analyzing the Veteran's claim and providing the requested opinion, the examiner should discuss the importance of the March 1962 and September 1962 reports of medical examination audiometric results that suggest a threshold shift of 15 decibels (dB) in the right ear at the 2000 Hertz (Hz) and 3000 Hz frequencies. 

The examiner should convert the appropriate in-service audiological examination results from the American Standards Association (ASA) standards to those set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The examiner should indicate this conversion in the addendum report. 

In rendering the above opinion, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*October 1958 initial enlistment examination that did not include audiometric results but provided 15/15 whispered voice test results for both ears. The Veteran did not complain of any hearing loss symptoms. 

*March 1962 and September 1962 reports of medical examination showing audiometric results in ASA standards that suggest a 15dB shift in the right ear at the 2000 Hz and 3000 Hz frequencies. The Veteran did not complain of any hearing loss symptoms. 

*August 1963, July 1964, and April 1966 examinations that showed audiometric results in ASA standards. The claims file also includes a February 1969 report of medical examination that did not include audiometric results, and December 1966 and January 1970 reports of medical history during which the Veteran did not complain of hearing loss symptoms. 

*September 1988 private letter noting that the Veteran has hearing loss and is required to wear hearing protection during work. 

*September 1997 statement from the Veteran's previous employer showing audiogram results from September 1985, February 1988, December 1989, November 1991, November 1993, September 1994, September 1995, and September 1997. 

*November 2007 private audiological evaluation only showing puretone results. 

*March 2010 private audiological evaluation during which the Veteran told the audiologist that his service separation examination showed hearing loss; thus, the audiologist opined that his current bilateral hearing loss was likely initiated in the military service. The audiological evaluation report does not indicate that the private audiologist was able to review the Veteran's claims file. 

*July 2010 VA examination report during which the examiner provided a negative nexus opinion and indicated that there was no significant threshold shift in the Veteran's hearing from February 1967 to February 1970, but did not consider the audiological testing results from the Veteran's earlier active duty service from October 1958 to October 1962 and from August 1963 to February 1967. The examiner also did not indicate that she converted the Veteran's appropriate audiological examinations from ASA to ISO-ANSI standards in analyzing his claim. 

*September 2010 statement in which the Veteran asserted that his post-service employment included working in an office over 50 percent of the time and that he was required to wear hearing protection equipment when working as an engineer. 

*September 2011 and September 2012 statements and August 2016 Board hearing testimony in which the Veteran contended that his current hearing loss was caused by and continued since he experienced in-service acoustic trauma.

*April 2013 VA audiology consultation showing the Veteran's current symptoms of hearing loss. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing the directives above, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin symptoms, to include any skin cancer disorders. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran current skin disorder, to include skin cancer, if any is present, began during service or is otherwise related to any incident of service, including the Veteran's exposure to herbicides while stationed in Vietnam. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE ABSENCE OF EVIDENCE DOES NOT NECESSARILY EQUATE TO UNFAVORABLE EVIDENCE AND IT CANNOT BE TREATED AS SUBSTANTIVE NEGATIVE EVIDENCE. 

In rendering the above opinion, the examiner must review and discuss the record, including the Veteran's lay contentions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*October 1958, March 1962, September 1962, August 1963, July 1964, April 1966, December 1966, February 1969, and January 1970 service examinations that do not note any symptoms of, complaints for, or treatment for a skin disorder, to include skin cancer. 

*DD-214s indicating that the Veteran served in-country in Vietnam during the Vietnam War Era. 

*Numerous private treatment records since 1996 showing the Veteran's treatment for skin disorders, to include basal cell carcinomas, squamous cell cancer, and malignant melanomas, and that he had multiple skin lesion excisions; however, these records do not discuss the etiology of these skin disorders, to include whether they were caused by the Veteran's exposure to herbicides in Vietnam. 

*March 2010, May 2010, July 2010, December 2010, December 2011, June 2012, and September 2012 statements and August 2016 Board hearing testimony in which the Veteran contended that his current skin disorders were caused by his exposure to radiation and herbicides, to include Agent Orange, while in service. He also asserted in December 2010 that his skin lesions are predominantly located in areas of his body that were not sunburned or exposed to the sun and he alleged in October 2012 that he does not have a family history of skin cancers. 

*August 2011 VA medical opinion regarding the etiology of the Veteran's current skin disorders and his in-service exposure to radiation. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After undertaking any other appropriate development deemed necessary, readjudicate the bilateral hearing loss and skin cancer disorder claims on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


